Citation Nr: 1735033	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  17-38 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty with the United States Army from September 1968 to June 1971.  The Veteran received the Vietnam Service Medal and the Vietnam Campaign Medal, among other medals.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Board notes that prior to his current representation, the Veteran was represented by the Veterans of Foreign Wars of the U.S. (VFW).  VA received a signed VA Form 21-22 in December 2015 changing representation from the VFW to the American Ex-Prisoners of War, Inc.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities do not prevent him from obtaining or maintaining a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for the assignment of TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In addition, the Board finds that the VA examinations conducted in April 2017 and May 2017 were adequate for the purposes of adjudication.  Accordingly, the duties to notify and assist are met.  

II.  TDIU

The Veteran contends that he is unable to work due to the symptomatology associated with his service-connected disabilities.  After a thorough review of the evidence, the Board concludes that an award of TDIU is not warranted.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestead v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran is presently service connected for PTSD (50 percent), lumbosacral strain (10 percent), paralysis of the sciatic nerve (10 percent), right hand condition (0 percent), and bilateral hearing loss (0 percent).  The Veteran's combined evaluation is presently 70 percent.  As the Veteran has two or more disabilities, one of which is rated over 40 percent with a combined total of 70 percent, he is initially eligible for schedular TDIU consideration. 

The Veteran has primarily alleged that he is unable to maintain substantially gainful employment as a result of his service-connected psychiatric disorder.  In a November 2016 letter, the Veteran then asserted that he was also not able to maintain substantially gainful employment as a result of his service-connected right hand condition and bilateral hearing loss.  The Veteran has a Bachelor's Degree, obtained after his active service with the military.  

The evidence does not show that the Veteran is currently unemployable due to his psychiatric disorder or other service-connected conditions.  As noted in the February 2016 VA examination, after college, the Veteran attained a job as an advisor with an agency that assisted Hispanic high school students to get into college.  He eventually worked his way up to a director position.  The Veteran resigned from this agency after about four to five years because he did not agree with the management of the agency.  After two years of unemployment, the Veteran attained a full-time position with the Mayor's Office, where he worked as a liaison for about eight to nine years.  He then worked for an affordable housing agency as the Program Director of Community Services.  After four years in this position, the Veteran left the agency because he was being mistreated by the director.  After working in retail for several years, the Veteran attained a job as the director of social services for a homeless shelter.  He eventually became the executive director of a 200-unit homeless shelter in the Bronx.  He retired from this position in August 2015, reporting that he was forced out due to a change in management.  

As demonstrated, the Veteran's employment history shows that he has moved up in the ranks at various agencies.  The evidence of record does not reflect that his psychiatric condition negatively affected his work; instead, the Veteran maintained a successful tenure in high-ranked positions in various agencies.  As such, the Veteran is more than competent to work.  While he may have faced management problems with previous employers, that does not render him incapable of work as a whole.  

With regard to the Veteran's service-connected right hand condition, on VA examination in May 2017, the examiner noted that the Veteran's right hand condition affected his ability to perform physically demanding activities or occupational tasks.  However, based on the Veteran's post-service employment history as previously discussed, he did not have jobs that required physically demanding tasks.  

In addition, with regard to the Veteran's service-connected bilateral hearing loss, on VA examination in April 2017, the examiner noted that with adequate amplification, such as a hearing aid, the Veteran would be able to comprehend over 75 percent of speech without visual cues.  The examiner also noted that the Veteran was issued a hearing aid in the right ear in 2015; however, as reported by the examiner, the Veteran does not use it.  Finally, the examiner noted that the Veteran's left sensorineural hearing loss was in the normal to mod-severe range, rising back to a mild degree.  Speech level would need to be slightly elevated in order for the Veteran to understand with 98 percent accuracy.  

As demonstrated, the Veteran's service connected disabilities as a whole are not so limiting that he is prohibited from engaging in substantially gainful employment.  

Based on the foregoing, the Board concludes that there is no evidence suggesting that the Veteran would be mentally or physically incapable of performing work due to his service connected disabilities.  Accordingly, his claim for entitlement to TDIU is denied.



ORDER

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


